Citation Nr: 0023703	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  93-27 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
prostatitis with a contracted bladder neck, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946.  

This case initially came to the Board of Veterans' Appeals on 
appeal from a January 1992 rating decision of the RO.  

The case was administratively remanded in August 1994 for a 
hearing which was conducted in September 1994.  

In April 1996, the Board then remanded the case for 
additional development of the record.  

In a December 1997 decision, the Board denied service 
connection for prostate cancer, but again remanded the 
increased rating issue for additional development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected prostatitis with 
contracted bladder neck is shown to likely require the 
wearing of absorbent materials that the veteran must change 
about three times a day.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent, 
but not higher, for the service-connected prostatitis with 
contracted bladder neck have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.41, 4.115a including Diagnostic Codes 7512, 
7519, 7527 (1994), 4.115a including Diagnostic Code 7527 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims that higher ratings 
are warranted for his service-connected disabilities are 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's genitourinary 
disability.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected prostatitis with contracted 
bladder neck is currently rated as 20 percent disabling under 
the provisions of 38 C.F.R. § 4.115a including Diagnostic 
Code 7527 (1999).  It was previously rated pursuant to the 
provisions of 38 C.F.R. § 4.115a including Diagnostic Codes 
7512, 7519, 7527 (1994).  

However, effective on February 17, 1994, the rating criteria 
for genitourinary disorders were amended.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Under the new criteria, a 20 percent disability rating is 
provided for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence that 
requires the wearing of absorbent materials that must be 
changed less than two times per day.  A 40 percent disability 
rating is warranted when the absorbent materials must be 
changed 2-4 times per day.  A 60 percent disability rating is 
warranted when the absorbent materials must be changed more 
than four times per day or the use of an appliance is 
required.  38 C.F.R. § 4.115a including Diagnostic Code 7527 
(1999).  

A 20 percent evaluation is also warranted where daytime 
voiding interval is between one and two hours, or where the 
veteran is awakening to void three to four times a night.  A 
40 percent evaluation requires a daytime voiding interval of 
less than one hour, or awakening to void five or more times a 
night.  38C.F.R. § 4.115a including Diagnostic Code 7527 
(1999).  

Under the old rating criteria, a 20 percent evaluation was 
warranted for moderately severe disability, with diurnal and 
nocturnal frequency with pain and tenesmus.  A 40 percent 
rating required severe disability with urination at intervals 
of one hour or less and with a contracted bladder.  A 60 
percent evaluation required incontinence, requiring constant 
wearing of an appliance.  38 C.F.R. § 4.115a including 
Diagnostic Code 7512 (1994).  

The Board also notes that under the old rating criteria, a 20 
percent evaluation was warranted for mild disability with 
slight, intermittent leakage.  A 40 percent required moderate 
disability with continuous drainage requiring constant use of 
pad or appliance.  A 60 percent rating required severe 
disability with multiple fistulae and continuous drainage 
requiring constant use of appliance or frequent change of 
pad.  38 C.F.R. § 4.115a including Diagnostic Code 7519 
(1994).  

The medical evidence of record includes an October 1996 
statement from a private physician who had been treating the 
veteran since April 1996.  That physician reviewed the 
veteran's history of urethral strictures or bladder neck 
contractures which had reportedly gotten worse following an 
October 1991 surgery and his present condition.  The 
veteran's complaints included those of urgency and frequency 
with decreased force of stream which were considered 
suggestive of a recurrence of a stricture or urethrovesical 
anastomotic stricture.  Further evaluation revealed a 
stricture; however, the veteran opted not to have dilation 
performed at that time.

In January 1999, a VA examination was conducted.  The veteran 
complained of urinary frequency, urgency and leakage.  It was 
reported that he did not wear pads, but did wear two pairs of 
underwear at a time.  He stated that he changed the shorts 
approximately three times a day.  When asked why he did not 
wear a pad, he replied that it was not normal.  The examiner 
noted that the veteran had an episode of leakage during the 
interview, despite having emptied his bladder 20 minutes 
earlier.  

At an August 1999 examination, the veteran indicated that he 
changed his underwear once a day due to leakage.  

The Board finds that both the old and new criteria are 
favorable to the claim in this case.  The veteran's 
disability picture meets the criteria for a 40 percent rating 
under both.  Although there is some discrepancy over the 
number of times the veteran changes his shorts each day 
(reported as once and three times a day), the Board must 
resolve this question in his favor.  The evidence further 
shows that the veteran's condition requires the wearing of a 
pad; although for personal reasons, the veteran has opted not 
to wear one.  Indeed, the examiners questioned the veteran as 
to why he did not wear an absorbent pad.  Under either the 
old or new criteria, a 40 percent rating is warranted.  

The Board finds, however, that the veteran's disability 
picture does not meet the criteria for a 60 percent rating 
under either the old or new schedule.  There is no evidence 
that the veteran is required to wear absorbent materials that 
must be changed more than four times per day or that he has 
any incontinence requiring the use of an appliance.  In the 
absence of such evidence, the criteria for a 60 percent 
rating have not been met. 

In sum, the Board finds that the veteran's disability picture 
meets the criteria for a 40 percent rating under both the old 
and new regulatory criteria for the entire period of this 
appeal, but the preponderance of the evidence is against a 
rating in excess of 40 percent for his service-connected 
prostatitis with a contracted bladder neck.  



ORDER

A 40 percent rating for the service-connected prostatitis 
with contracted bladder neck is granted.  To this extent, the 
appeal is allowed subject to the regulations governing the 
payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

